DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-24 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rivard et al. (US Pat. No. 11, 455, 829 hereinafter referred as Rivard) in view of Badawiyeh et al. (US PG PUB 2020/0204838 hereinafter referred as Badawiyeh).
Regarding claim 1, Rivard discloses a system for video processing, comprising: 
i. at least one input unit for inputting a video, wherein said video includes at least two scenes and at least one of a beginning and an end 5 of each scene is defined by an event within said video (see col. 2 lines 56-63 digital camera or digital camera subsystem capturing an image; see col. 7 lines 54-63 scenes are segmented to include regions of subject skin and regions that are not skin; see col. 8 lines 15-27 pixels are aggregated into segments (regions); scenes are segmented; see also claim 7); 
ii. at least one processing unit for processing the said video (see figures 1B, 3G and claim 19); and
iii. at least one output unit for outputting said processed video, characterized in that said processing unit includes a machine learning, ML, module trained for predicting said beginning and/or said end of each scene by analyzing each of a set of frames in said video, wherein said event is at least one of a gesture, auditory signal, long pause, scene change and content change (see col. 4 lines 16-28 machine learning techniques used to detect image pixels that are part of a face regions or skin associated with other body parts; see figure 3A, col. 10 lines 9-26; col. 11 lines 56-58; col. 13 lines 3-22).
Claim 1 differs from Rivard in that the claim further requires inserting a cue point at said beginning and/or said end.
In the same field of endeavor Badawiyeh discloses inserting cue points at specific location identified by analysis (see paragraphs 0086 and 0088).
Therefore, in light of the teaching in Badawiyeh it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rivard by specifically disclosing the feature of adding cue points in order to perform specified next action.
Regarding claim 2, Rivard discloses ML module predicts said event by recognizing one or more signs within said video (see col. 4 lines 16-29 and col. 8 lines 15-25; see also claim 7).
Regarding claim 3, Badawiyeh discloses processing unit splits said video into multiple short video clips based on said cue point (see paragraphs 0100-0101). The motivation to combine has been discussed in claim 1 above.
Regarding claim 4, Rivard discloses input unit is an imaging device selected from a group consisting of: video camera, closed circuit television camera, mobile phone camera and web camera (see col. 2 lines 56-61). 
Regarding claim 5, Badawiyeh discloses video is a live feed of video image captured by said imaging device (see paragraph 0093). The motivation to combine has been discussed in claim 1 above.
Regarding claim 6, Rivard discloses ML module recognizes said signs within said video by identifying and extracting one or more features within said video (see col. 4 lines 16-29 and col. 8 lines 15-25).
Regarding claim 7, Rivard discloses include at least one of lips, eyes, face, head, hands, fingers, palms, voice and music (see col. 7 lines 54-65).
Regarding claim 9, Badawiyeh discloses the video is a pre-recorded video (see paragraph 0093).  See also claim 1 above.
Regarding claim 10, Badawiyeh discloses the processing unit identifies one or more events captured in said video as a beginning or end of scenes in said video and inserts a cue point at said beginning and end of each scene before splitting 10 said video into said short clips (see paragraphs 0086, 0088 and 0089). The motivation to combine has been discussed in claim 1 above. 
Regarding claim 11, Rivard discloses a filtering module in said processing unit filters each frame in said video using a built-in image filtering function. (see col. 5 lines 34-37 and col. 6 lines 24-28).
Regarding claim 12, Rivard discloses said built-in image filtering function includes Histogram Equalizer (see col. 5 lines 33-44 and claim 8). 
Regarding claim 13, Rivard discloses a feature detection module in the processing unit extracts one or more regions of interest in each frame (see col. 1 lines 42-45 and col. 1 line 61-col. 2 line 3 and col. 4 lines 16-21).
Regarding claim 14, Rivard discloses said regions of interest include at least one of body part and object (see col. 4 lines 16-28).
Regarding claim 15, Rivard discloses said processing unit (12) converts said video 25 into a set of frames with corresponding timestamps and samples said frames at a preconfigured sampling rate to select frames at equal intervals (see col. 15 lines 3-30). 
Regarding claim 16, Rivard discloses processing unit (12) arranges said selected frames in a sequence and said ML module analyzes said sequence for 30 recognizing said event (see col. 4 lines 5-28 and col 8 lines 15-25). 
Regarding claim 17, Rivard discloses a compression module in said processing unit determines if a number of pixels of each frame in said video is greater than a preset threshold and compresses said frame if said number of pixels is greater than said threshold (see col. 3 lines 10-21 and col. 21 lines 44-63).
Regarding claim 18, Badawiyeh discloses processing unit selects one or more of said short clips based on at least one corresponding event for transmitting as said processed video to said output unit (see paragraphs 0006, 0083 and 0088). See also the motivation discussed in claim 1 above.
Regarding claim 19, the limitation of method claim 19 can be found in claim 1 above. Therefore claim 19 is analyzed and rejected for the same reasons as discussed in claim 1 above.
Claim 20 is rejected for the same reason as discussed in claim 3 above.
Claim 21 is rejected for the same reason as discussed in claims 2 and 6 above.
Claim 22 is rejected for the same reason as discussed in claims 6 and 7 above.
Claim 23 is rejected for the same reason as discussed in claim 7 above.
Regarding claim 25, Rivard discloses a system for video processing, essentially consisting of:
 i. a mobile phone with a camera capable of capturing a video with at least two segments and a display screen capable of displaying a video, wherein at least one of a beginning and an end of each segment is defined by an event within said video (see figures 3D and 8; see col. 2 lines 56-63 digital camera or digital camera subsystem capturing an image; see col. 7 lines 54-63 scenes are segmented to include regions of subject skin and regions that are not skin; see col. 8 lines 15-27 pixels are aggregated into segments (regions); scenes are segmented; see col. 9 lines 63-67); and
ii. A processing unit in wireless communication with said mobile phone for receiving and processing said video for transmitting said processed video to said mobile phone, characterized in that said processing unit includes a machine learning, ML, module trained for identifying said beginning and/or said end of each segment by analyzing each of a set of frames in said video, wherein said event is at least one of a gesture, auditory signal, long pause, scene change and content change (see col. 4 lines 16-28 machine learning techniques used to detect image pixels that are part of a face regions or skin associated with other body parts; see figure 3A, col. 10 lines 9-26; col. 11 lines 56-58; col. 13 lines 3-22; see col. 18 lines 22-43 and figures 3G and 8).
Claim 25 differs from Rivard in that the claim further requires inserting a cue point at said beginning and/or said end.
In the same field of endeavor Badawiyeh discloses inserting cue points at specific location identified by analysis (see paragraphs 0086 and 0088).
Therefore, in light of the teaching in Badawiyeh it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rivard by specifically disclosing the feature of adding cue points in order to perform specified next action.
	Regarding claim 26, the limitation of claim 26 can be found in claims 1 and 25. Therefore claim 26 is analyzed and rejected for the same reasons as discussed in claims 1 and 25 above.
Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rivard et al. (US Pat. No. 11, 455, 829 hereinafter referred as Rivard) in view of Badawiyeh et al. (US PG PUB 2020/0204838 hereinafter referred as Badawiyeh) and further in view of Tan et al. (US PG PUB 20220157161 hereinafter referred as Tan).
Regarding claim 8, although the combination of Rivard and Badawiyeh discloses the limitation of claim 1, the combination fails to specifically disclose the said ML module includes a Siamese neural network or a Convolutional Neural Network Long Short-Term Memory network model for predicting said event.
In the same field of endeavor Tan discloses ML module includes a Siamese neural network or a Convolutional Neural Network Long Short-Term Memory network model for predicting said event (see paragraph 0125).
Therefore, in light of the teaching in Tan it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by specifically including a Siamese neural network or a Convolutional Neural Network Long Short-Term Memory network model in order to identify more details on the layout information and to include specific algorithms.
Claim 24 is rejected for the same reason as discussed in claim 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        October 21, 2022